Title: To James Madison from William Pinkney, 3 May 1809
From: Pinkney, William
To: Madison, James


privateDear SirLondon. May 3. 1809.
I have had the Honour to receive your Letter of the 17h. of March, and thank you sincerely for your kind Wishes. Permit me to offer you my cordial Congratulations upon the Manner in which you have been called to the Presidency. Such a Majority at such a Time is most honourable to our Country and to you. My Trust is that with the progress of your administration your Friends will grow in Strength and Numbers, and that the people will see in your future Labours new Titles to praise & Confidence. You have my cordial Wishes for your Fame & Happiness, & for the Success of all your Views for the public Good.
The publication of my Letter of the 21st. of September has not had the Effect which Malice expected and intended; and it is not improbable that it has contributed to produce a Result directly the reverse of its obvious purpose. Such an Incident, however, is injurious to the Character of our Country; but it will doubtless inspire at Home such a Distrust of the Honour of Members of Congress, who could condescend to so low and malignant a Fraud, as to prevent the repetition of it.
My Letter to the Secretary of State will announce to you the Change which has taken place here on the Subject of the Orders in Council. I venture to hope that this Measure will open the Way to Reconcilement between this Country & America, without any Disparagement of our Interests or our Honor. I have not Time (as the messenger leaves Town in the Morning and it is now late at Night) to trouble you with a detailed Statement of my Notions on this Subject—but I will presume on your Indulgence for a few Words upon it.
The Change does undoubtedly produce a great Effect in a Commercial View—and removes many of the most disgusting Features of that System of Violence and Monopoly against which our Efforts have been justly directed. The Orders of November were in Execution of a sordid Scheme of commercial and fiscal Advantage, to which America was to be sacrificed. They were not more atrocious than mean. The Trade of the World was to be forced through British ports and to pay British Imposts. As a belligerent Instrument the Orders were nothing. They were a Trick of Trade—a huckstering Contrivance, to enrich Great Britain and drive other Nations from the Seas. The new System has a better Air. Commerce is no longer to be forced through this Country. We may go direct to Russia, and to all other Countries, except to France & Holland & the Kingdom of Italy & their Colonies. The Duty System is at an End. We may carry as heretofore Enemy-productions. The provision about Certificates of origin is repealed—That about prize Ships is repealed also. What remains of the old measure is of a belligerent Character—and is to be strictly executed as such. No Licenses are to be granted even to British Merchants to trade to Holland or France.
There can be no Question that this change gives us all the immediate Benefits which could have arisen out of the acceptance of our overture of last year. It does not, indeed, give us the same claim to demand from France the Recall of her Edicts. But in every other Respect it may be doubted whether it is not more convenient. If that overture had been renewed a Difficulty wd. have occurred as to the Mode of making it effectual, as mentioned in my private Letter of the 23d. of January. And if we had agreed, either formally or by mere Understanding, to Mr. Canning’s suggestion mentioned in the same Letter the Substance of the Thing wd. have approached very nearly to what has just been done. But at any Rate the Manner of the Transaction is open to Negotiation—and the Intimation to that Effect which has been made to me may be an Inducement to resume a friendly Attitude towards Great Britain and to put the Sincerity of that Intimation to the Test.
For the Gain actually obtained we pay no Price. We give no Pledge of any Sort and are not bound to take any Step whatever. The Embargo is already repealed after the End of the approaching Session of Congress. The non Intercourse Law will expire at the same Time. If neither shd. be continued at the approaching Session Negotiation may be tried, for obtaining what is yet to be desired, and, that failing, our future Measures are in our own power.
I am not sure that we have not got rid of the most obnoxious portion of the British Orders in the most acceptable Way. To what is left it is impossible that either the Government or the people of this Country can be much attached. Having obtained gratuitously the present concessions, we are warranted in hoping that the Rest, diminished in Value, flattering no prejudices, addressing itself to no peculiar Interests, and viewed with Indifference by all, will be easily abandoned. In the meantime our peace is preserved—and our Industry revived. France can have no Cause of Quarrel with us—nor we any Inducement to seek a Quarrel with her. The United States are no parties to the recent British Measure as a Measure of Pressure & Coercion upon France. We may trade in Consequence of it—and endeavour to obtain farther Concessions, without the Hazard of War with either party—while what has already been conceded saves our Honour and greatly improves our Situation. Our overture of last Summer, if accepted, must have produced War with France unless France had retracted her Decrees—which was greatly to be doubted. The recent British Measure, not being the Result of an Arrangement with America, will not have that Tendency. For my part, I have always believed that a War with France if it could be avoided was the idlest Thing we could do. We may talk of “unfurling the Republican Banner” against France—but, when we had unfurled our Banner, there wd. be an End of our Exploits. This is precisely such a Flourish as might be expected from a heavy Intellect wandering from its ordinary Track. It is not remembered that if we go to War with France we shall be shut out from the Continent of Europe, without knowing when it would cease to repel us. It is not remembered that in a War with France we might suffer but could not act—that we should be an humble Ally without Hope of Honour—a feeble Enemy without a Chance of Victory. It appears to me that the World would stand amazed if we, a commercial Nation, whose Interests are incompatible with War, should, upon the In[s]tigation of our Passions, strut into the Lists with gigantic France, with a Metaphor in our Mouths but with no Means of Annoyance in our Hands, and, professing to be the Champions of Commerce, do just enough to provoke its Destruction and make ourselves ridiculous.
Our Friends in this Country are all of opinion that we should take in good part the new Orders in Council and, suffering our restrictive Laws to expire, rely upon friendly Negotiation and a Change of Policy in this Government for the farther Success of our Wishes. I can assure you with Confidence that they would be greatly disappointed and grieved if we should be forced to take any other Course. Our Triumph is already considered as a signal one by every body. The Pretexts with which Ministers would conceal their Motives for a Relinquishment of all which they prized in their System are seen through—and it is universally viewed as a Concession to America. Our Honour is now safe, and by Management we may probably gain every thing we have in View. A Change of Ministers is not unlikely—and if a Change happens it will be favourable to us. Every thing conspires to recommend Moderation.
I need not, I am sure, make any Apology for myself, even although you shd. think that less has been obtained here than ought to have been obtained. I have endeavoured to do the best with the means put at my Disposal, and I have avoided committing my Government. I am persuaded that all that was practicable has been accomplished—and I have a strong Confidence that, used and followed up as your Wisdom & that of the Legislature will direct, the Result will be good.
I beg you to pardon this desultory Scrawl—and to believe me to be—with the most sincere Respect and Attachment Your faithful and Obedient Servant
Wm Pinkney.
